No opinion. Judgment and order reversed, and a new trial ordered, with costs to abide the event: Held: (1) That the exceptions taken to the admission of the evidence of Grant Andrews and May Potter as to the declarations of their father present error. See Holcomb v. Holcomb, 95 N. Y. 316; In re Eysaman, 113 N. Y. 62, 20 N. E. Rep. 613; In re Dunham, 121 N. Y. 575, 24 N. E. Rep. 932. (2) After excluding such evidence the verdict and decision are against the weight of evidence. See 10 N. Y. Supp. 344.